Title: From Thomas Jefferson to Steuben, 19 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Feb. 19.

The prisoners in Albemarle were ordered to be removed immediately giving them time only to pack their baggage that it might follow them in waggons. Those taken at the Cowpens which were at New London on the 14th. inst. were likewise ordered Northwardly by the way of Staunton keeping above the Blue ridge while the Conventioners pass below it. These orders were issued at the same time with those for embodying the militia and have been notified to Congress and Genl. Washington.
By a letter from Count Rochambeau to Genl. Washington a copy of which is transmitted me, it appears that some French frigates were out cruising from Newport, that two 74s. and a frigate were sent out by the British to take them, that a storm came on which drove one of the 74s ashore on Montuck [Montauk] point and obliged the other to put back into Gardner’s bay dismasted, and the frigate also to put back tho’ without injury, and forced the French frigates back to port which they reached in safety; that this accident had given the French fleet a superiority whereon the Chevalr. de Touche [Destouches] was determined to send a line of battle ship and two Frigates to cruize off the capes of Chesapeake and break off the communication between New York and Charlestown. This letter is dated Jan. 9. We are therefore to suppose the French vessels now here to be come in consequence of the above and to hope they are in no danger.
I am with much respect Sir Your most obedt. humble servt.,

Th: Jefferson


P.S. I have heard nothing from Genl. Nelson or Commodore Tilly.

